Case 2:19-cv-00065-JNP-DBP Document 8 Filed 05/19/21 PageID.25  Page 1 of 2
                                                            FILED
                                                     2021 MAY 19 PM 2:21
                                                           CLERK
                                                     U.S. DISTRICT COURT


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 BENJAMIN ARCHULETA-ALLODIAL,
                                                   REPORT & RECOMMENDATION
                        Plaintiff,
                                                   Case No: 2:19-cv-00065
 v.
                                                   District Judge Jill N. Parrish
 STATE OF UTAH, JOHN L. BAXTER
 and KEVEN ROSSETTI,                               Magistrate Judge Dustin B. Pead

                        Defendants.



       On April 29, 2021, this Court conducted a review of pro se Plaintiff Benjamin Archuleta-

Allodial’s complaint pursuant to 28 U.S.C. § 1915. (ECF No. 6.) As part of that review, the

Court afforded Plaintiff an opportunity to file an amended pleading in compliance with the

requirements of Rule 8 of the Federal Rule of Civil Procedure. See Fed. R. Civ. P. 8. The Court

allowed Plaintiff until May 13, 2021, within which to file an amended complaint, and warned

that a failure to do so could result in a recommendation of dismissal to the District Court. A copy

of the Court’s April ruling was mailed to Plaintiff, through the United States Postal Service, at

the address Plaintiff provided to the Court. (ECF No. 6, Notice of Delivery.)

       As of this date, Plaintiff has not filed an amended complaint and the time within which to

do so has expired. On May 12, 2021, the Court received Notice that the copy of the April Order

mailed to Plaintiff had been returned as undeliverable with no forwarding address. (ECF No. 7.)

Under the local rules, a party proceeding pro se is required to immediately notify the Clerk’s

Office in writing of any name, mailing address, or email address changes. See DUCivR 83-1.7

(conduct of an unrepresented party).
Case 2:19-cv-00065-JNP-DBP Document 8 Filed 05/19/21 PageID.26 Page 2 of 2




                                         RECOMMENDATION

       Accordingly, for the reasons stated in the Court’s April Order, the Court hereby

recommends to the District Court that Plaintiff’s action be dismissed for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B)(i)(ii); Fed. R. Civ. P. 12(b)(6); Fed. R. Civ. P. 8.

       Copies of this Report and Recommendation are being sent to all parties, who are hereby

notified of their right to object. See 28 U.S.C. §636(b)(1), Fed. R. Civ. P. 72(b). The parties must

file an objection to this Report and Recommendation within fourteen (14) days after receiving it.

Id. Failure to object may constitute a waiver of objections upon subsequent review.

       IT IS SO ORDERED.

               DATED this 19 May 2021.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
